MEMORANDUM **
Michael Angelo Atondo appeals from the district court’s judgment and challenges his jury-trial conviction and 96-month sentence for conspiracy to commit importation of marijuana, in violation of 21 U.S.C. §§ 846, 952(a), 960(a)(1), and 960(b)(2)(G); and conspiracy to possess with intent to distribute and possession with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(B)(vii), and *623846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Atondo’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Atondo has filed a pro se supplemental brief. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.